Title: From Thomas Jefferson to Pierre Dessin, 28 January 1789
From: Jefferson, Thomas
To: Dessin, Pierre



28. January 1789. Paris

Mr. Jefferson presents his compliments to Monsieur Dessin and returns him the acquit à caution that he was so kind as to give for his carriage, with many thanks for this mark of his confidence. He begs him to be assured that should any occasion arise again for him to repeat the same favor, the most exact attention shall be shewn to prevent him from experiencing any inconvenience from it.
